Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kanebo Limited JP 49012312 B1 (Kanebo) in view of Toray Industries JP 45036854 B1 (Toray). English Machine translation of the JP references is used herein.
Considering claim 1 and 2, Kanebo teaches a core-sheath composite fiber for use in artificial hair, the core-sheath composite fiber comprising a core section (core) and a sheath section (outer skin), and further describes examples in which the core-sheath ratio, by weight, is such that core:sheath = 1:1 and 1:3. Further, Kanebo teaches that the  core section may be decentered in a lateral cross-section of the fiber; the lateral cross-sectional shape of the fiber may be an irregular cross-sectional shape having various protrusions; and when the outer skin is a mixed body comprising a polyamide and pitch, polyester may be used in the core section.
Furthermore, Kanebo does not specifically recognize that the eccentricity of the core is 5 %, nor that the shape of the core section and the sheath section is substantially similar shapes in a lateral cross section of the fiber. However, Toray teaches a core-sheath composite fiber in which a core section comprises polyester and a sheath  section comprises a polyamide, and the core section is decentered, wherein the core-sheath composite fiber addresses the problem of keeping the polyester in the core section from being exposed on the polyamide surface  of the sheath section, and the eccentricity is 5% or higher. Further, in FIG. 1 and FIG. 2 thereof, it can be seen that, in the core-sheath composite fiber, the shape of the core section and the shape of the sheath section are substantially similar shapes in a lateral cross-section of the fiber. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select eccentricities of 5 % or higher, and configurations in the core-sheath composite fiber, such that the shape of the core section and the shape of the sheath section are substantially similar shapes in a lateral cross-section of the fiber, as taught by Toray In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed dimensions are critical and have unexpected results. In the present invention, one would have been motivated to optimize the major and minor axis dimensions motivated by the desire to provide the fiber with the desired surface touch.  

Considering claims 4 – 6 and 14 – 18, Kanebo teaches nylon containing nylon-6 or nylon-66 as representative examples of polyamides, and describes polyethylene terephthalate as a representative  example of a polyester.

Considering claims 7, 8, 19 and 20, Kanebo teaches in Example 1 that the fiber of the disclosure has excellent properties similar to those of natural hair, such as excellent brushing property and heat set property, which are an essential requirement for hair. Thus, clearly suggesting the use of the fibers in hair ornaments such as wigs or hairpieces. 



Claims 2, 3, 9 – 13 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanebo Limited JP 49012312 B1 (Kanebo) in view of Toray Industries JP 45036854 B1 (Toray) and further in view of Kowaki et al. JP 2006316395 A (Kowaki). English Machine translation of the JP references is used herein.

Considering claims 2, 3, 9 – 13 and 15 - 16, Kanebo in view of Toray is relied upon as set forth above in the rejection of claim1. Further, it appears that said combination is silent regarding a two-lobed shape for the cross section of the fiber. However, Kowaki teaches a core-sheath composite fiber for use in artificial hair in which the cross-sectional shape of the fiber is a flat, two-lobed shape wherein, in the fiber cross-section, the ratio between the length of a fiber cross-section second minor axis, which is the shortest straight line connecting two points when two arbitrary points on the outer circumference of the fiber cross-section are connected so as to be perpendicular to the fiber cross-section major axis, and the fiber cross-section first minor axis is at least 0.50 and less than 1.00. Further, Kowaki teaches at [Abstract] that said polyester artificial hair maintains fiber physical properties such as heat resistance, strength and elongation of a usual polyester fiber and having excellent light resistance, curl setting properties, touch and combing properties and high flame retardance. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a two-lobed shape as taught by Kowaki for Kanebo’s fiber when it is desired to provide the fiber with the above mentioned properties.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786